IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF THE                                      No. 84944
                 RESIGNATION OF JOSEPH KELLY,
                 BAR NO. 2732.
                                                                            FILED



                           ORDER GRANTING PETITION FOR RESIGNATION
                             This is a joint petition by the State Bar of Nevada and attorney
                 Joseph Kelly for his resignation from the Nevada bar.
                             SCR 98(5) provides that Nevada attorneys who are not actively
                 practicing law in this state may resign from the state bar if certain
                 conditions are met. The petition includes statements from state bar staff
                 confirming that no disciplinary, fee dispute arbitration, or client security

                 fund matters are pending against Kelly; and that he is current on all
                 membership fee payments and other financial commitments relating to his
                 practice of law in this state. See SCR 98(5)(a)(1)-(2).
                             Bar counsel     has recommended       that    the   resignation be
                 approved, and the Board of Governors has approved the application for
                 resignation. See SCR 98(5)(a)(2). Kelly acknowledges that his resignation
                 is irrevocable and that the state bar retains continuing jurisdiction with
                 respect to matters involving a past member's conduct prior to resignation.
                 See SCR 98(5)(c)-(d).      Finally, Kelly has submitted an affidavit of
                 compliance with SCR 115. See SCR 98(5)(e).




 SUPREME COURT
           OF
        NEVADA
                                                                                 21- 2435-41
((:)   1947A
                            The   petition satisfies the       requirements of SCR   98(5).
                Accordingly, we approve attorney Joseph Kelly's resignation.          SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                cc:   Bar Counsel, State Bar of Nevada
                      Joseph M. Kelly
                      Executive Director
                      Admissions Office, United States Supreme Court




SUPREME COURT
     OF
   NEVADA
                                                     2